Exhibit 10(ww)

Boatmen’s Bancshares, Inc.

Employment Agreement For Gregory L. Curl

This EMPLOYMENT AGREEMENT is made, entered into, and is effective, pursuant to
Compensation Committee approval and ratification by the Board of Directors, as
of January 30, 1996 (the “Effective Date”), by and between Boatmen’s Bancshares,
Inc., a Missouri corporation, (the “Company”), and Gregory L. Curl (the
“Executive”).

WHEREAS, the Executive is presently employed by the Company in the capacity of
Vice Chairman; and

WHEREAS, the Executive possesses considerable experience and an intimate
knowledge of the business and affairs of the Company, its policies, methods,
personnel, and operations; and

WHEREAS, the Company recognizes that the Executive’s contributions have been
substantial and meritorious and, as such, the Executive has demonstrated unique
qualifications to act in an executive capacity for the Company; and

WHEREAS, the Company is desirous of assuring the continued employment of the
Executive in the above stated capacities, and Executive is desirous of having
such assurance;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article 1. Term of Employment

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to continue to serve the Company, in accordance with the terms and
conditions set forth herein, for an initial period of three (3) years,
commencing as of the Effective Date of this Agreement, as indicated above;
subject, however, to earlier termination as expressly provided herein.

The initial three (3) year period of employment automatically shall be extended
for one (1) additional year at the end of the initial three (3) year term, and
then again after each successive year thereafter. However, either party may
terminate this Agreement at the end of the initial three (3) year period, or at
the end of any successive one (1) year term thereafter, by giving the other
party written notice of intent not to renew, delivered at least three (3) months
prior to the end of such initial period or successive term. In the event such
notice of intent not to renew is properly delivered, this Agreement, along with
all corresponding rights, duties, and covenants, automatically shall expire at
the end of the initial period or successive term then in progress.

However, regardless of the above, if at any time during the initial period of
employment, or successive term, a Change in Control of the Company occurs (as
defined in Article 7 herein), then this Agreement shall become immediately
irrevocable for the longer of: (a) two (2) years following the effective date of
such Change in Control; or (b) until all obligations of the Company hereunder
have been fulfilled, and until all benefits provided hereunder have been paid.



--------------------------------------------------------------------------------

Article 2. Position and Responsibilities

During the term of this Agreement, the Executive agrees to serve as Vice
Chairman of the Company. In his capacity as Vice Chairman of the Company, the
Executive shall report directly to the Chairman and Chief Executive Officer, and
shall maintain the level of duties and responsibilities as in effect as of the
Effective Date, or such higher level of duties and responsibilities as he may be
assigned during the term of this Agreement. The Executive shall have the same
status, privileges, and responsibilities normally inherent in such capacities in
financial institutions of similar size and character.

Article 3. Standard of Care

During the term of this Agreement, the Executive agrees to devote substantially
his full time, attention, and energies to the Company’s business and shall not
be engaged in any other business activity, whether or not such business activity
is pursued for gain, profit, or other pecuniary advantage. However, subject to
Article 9 herein, the Executive may serve as a director of other companies so
long as such service is not injurious to the Company. The Executive covenants,
warrants, and represents that he shall:

 

    (a)        Devote his full and best efforts to the fulfillment of his
employment obligations; and

 

    (b)        Exercise the highest degree of loyalty and the highest standards
of conduct in the performance of his duties.

This Article 3 shall not be construed as preventing the Executive from investing
assets in such form or manner as will not require his services in the daily
operations of the affairs of the companies in which such investments are made.

Article 4. Compensation

As remuneration for all services to be rendered by the Executive during the term
of this Agreement, and as consideration for complying with the covenants herein,
the Company shall pay and provide to the Executive the following:

4.1        Base Salary.  The Company shall pay the Executive a Base Salary in an
amount which shall be established from time to time by the Board of Directors of
the Company or the Board’s designee; provided, however, that such Base Salary
shall not be less than Four Hundred Seven Thousand Five Hundred Dollars dollars
($407,500.00) per year. This Base Salary shall be paid to the Executive in equal
bimonthly installments throughout the year, consistent with the normal payroll
practices of the Company.

The annual Base Salary shall be reviewed at least annually following the
Effective Date of this Agreement, while this Agreement is in force, to ascertain
whether, in the judgment of the Board or the Board’s designee, such Base Salary
should be increased, based primarily on the performance of the Executive during
the year and on the then current rate of inflation. If so increased, the Base
Salary as stated above shall, likewise, be increased for all purposes of this
Agreement.

4.2        Annual Bonus.  In addition to his salary, the Executive shall be
entitled to participate in the Company’s short-term incentive program, as such
program may exist from time to time, at a level

 

2



--------------------------------------------------------------------------------

commensurate with the Executive’s position with the Company, as determined at
the sole discretion of the Compensation Committee.

4.3        Long-Term Incentives.  The Executive shall be eligible to participate
in the Company’s 1996 Stock Incentive Plan, as such shall be amended or
superseded from time to time, at a level commensurate with the Executive’s
position, as determined at the sole discretion of the Compensation Committee.

4.4        Retirement Benefits.  The Company shall provide to the Executive
participation in all Company qualified defined benefit and defined contribution
retirement plans, subject to the eligibility and participation requirements of
such plans. The Executive’s retirement benefits shall not be less than those
that would be provided him under the terms of the Boatmen’s Bancshares, Inc.
Retirement Plan for Employees and the Boatmen’s Supplemental Retirement Plan in
effect as of the Effective Date, or as such benefits shall be increased, whether
or not such benefits shall be decreased or eliminated. The obligations of the
Company pursuant to this Section 4.4 shall survive the termination of this
Agreement.

4.5        Employee Benefits.  The Company shall provide to the Executive all
benefits to which other executives and employees of the Company are entitled, as
commensurate with the Executive’s position, subject to the eligibility
requirements and other provisions of such arrangements. Such benefits shall
include, but shall not be limited to, group term life insurance, comprehensive
health and major medical insurance, dental and life insurance, and short-term
and long-term disability.

4.6        Perquisites.  The Company shall provide to the Executive, at the
Company’s cost, all perquisites which are suitable to the character of
Executive’s position with the Company and adequate for the performance of his
duties hereunder.

4.7        Right to Change Plans.  By reason of Sections 4.5 and 4.6 herein, the
Company shall not be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any benefit plan, or perquisite, so long as such
changes are similarly applicable to executive employees generally.

Article 5. Expenses

The Company shall pay or reimburse the Executive for all ordinary and necessary
expenses, in a reasonable amount, which the Executive incurs in performing his
duties under this Agreement including, but not limited to, travel,
entertainment, professional dues and subscriptions, and all dues, fees, and
expenses associated with membership in various professional, business, and civic
associations and societies in which the Executive’s participation is in the best
interest of the Company.

Article 6. Employment Terminations

6.1        Termination Due to Retirement or Death.  In the event the Executive’s
employment is terminated while this Agreement is in force by reason of
retirement (as defined or provided for under the then established rules of the
Company’s tax-qualified retirement plan), or death, the Executive’s benefits
shall be determined in accordance with the Company’s retirement, survivor’s
benefits, insurance, and other applicable programs of the Company then in effect
(provided, however, that such benefits shall be no less than those set forth in
Section 4.4 herein) and, upon the effective date of such termination, the
Company’s obligation under this Agreement to provide to the Executive the
elements of pay described in Sections 4.1, 4.2, and 4.3 shall

 

3



--------------------------------------------------------------------------------

immediately expire; provided, however, that the Executive shall receive all
rights and benefits that he is vested in, pursuant to the Plan or Plans
described in Section 4.3 herein and other plans and programs of the Company; and
provided further, however, that any retirement during the periods set forth in
Section 7.1 herein shall be subject to the provisions of Article 7 herein.

6.2        Termination Due to Disability.  In the event that the Executive
becomes Disabled (as defined below) during the term of this Agreement and is,
therefore, unable to perform his duties herein for more than one hundred eighty
(180) total calendar days during any period of twelve (12) consecutive months,
or in the event of the Board’s reasonable expectation that the Executive’s
Disability will exist for more than a period of one hundred eighty
(180) calendar days, the Company shall have the right to terminate the
Executive’s active employment as provided in this Agreement. However, the Board
shall deliver written notice to the Executive of the Company’s intent to
terminate for Disability at least thirty (30) calendar days prior to the
effective date of such termination.

A termination for Disability shall become effective upon the end of the thirty
(30) day notice period. Upon such effective date, the Company’s obligation to
provide to the Executive the elements of pay described in Sections 4.1, 4.2, and
4.3 shall immediately expire; provided, however, that the Executive shall
receive all rights and benefits that he is vested in, pursuant the plan or plans
described in Section 4.3 herein and to other plans and programs of the Company.

The term “Disability” shall mean, for all purposes of this Agreement, the
incapacity of the Executive, due to injury, illness, disease, or bodily or
mental infirmity, to engage in the performance of substantially all of the usual
duties of employment with the Company as contemplated by Article 2 herein, such
Disability to be determined by the Board of Directors of the Company upon
receipt of and in reliance on competent medical advice from one (1) or more
individuals, selected by the Board, who are qualified to give such professional
medical advice.

It is expressly understood that the Disability of the Executive for a period of
one hundred eighty (180) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his Disability will exist for more than such a period of time,
shall not constitute a failure by him to perform his duties hereunder and shall
not be deemed a breach or default and the Executive shall receive full
compensation for any such period of Disability or for any other temporary
illness or incapacity during the term of this Agreement.

6.3        Voluntary Termination by the Executive.  The Executive may terminate
this Agreement at any time by giving the Board of Directors of the Company
written notice of intent to terminate, delivered at least three (3) months prior
to the effective date of such termination.

Upon the effective date of such termination, following the expiration of the
three (3) months notice period, the Company shall pay the Executive his full
Base Salary, at the rate then in effect as provided in Section 4.1 herein,
through the effective date of termination, plus all other benefits to which the
Executive has a vested right at that time. In the event that the terms and
provisions of Article 7 herein do not apply to such termination, the Company and
the Executive thereafter shall have no further obligations under this Agreement
except as provided in Section 4.4 and Article 9 herein. However, in the event
the terms and provisions of Article 7 herein apply, the payments and benefits
set forth therein shall apply.

 

4



--------------------------------------------------------------------------------

6.4        Involuntary Termination by the Company Without Cause.  At all times
prior to six (6) full calendar months before the effective date of a Change in
Control, or at any time more than two (2) years after the effective date of a
Change in Control, the Board may terminate the Executive’s employment, as
provided under this Agreement, at any time, for reasons other than death or
Disability, or for Cause, by notifying the Executive in writing of the Company’s
intent to terminate, at least thirty (30) calendar days prior the effective date
of such termination.

Upon the effective date of such termination, following the expiration of the
thirty (30) day notice period, the Company shall pay to the Executive a lump-sum
cash payment equal to the greater of: (a) the Base Salary then in effect for the
remaining term of this Agreement (assuming no additional extensions of this
Agreement’s term beyond that in effect as of the effective date of termination),
together with continuation of health and welfare benefits for the remaining term
of this Agreement; or (b) one (1) full year of his Base Salary in effect as of
the effective date of termination, plus a one (1) year continuation of health
and welfare benefits.

Further, the Company shall pay the Executive all other benefits to which the
Executive has a vested right at the time, according to the provisions of the
governing plan or program. The Company and the Executive thereafter shall have
no further obligations under this Agreement except as provided in Section 4.4
and Article 9 herein.

If the Executive’s employment is terminated during the periods set forth in
Section 7.1 herein, the Executive shall be entitled to receive the benefits
provided in Section 7.1 herein in lieu of the benefits set forth in this
Section 6.4.

6.5        Termination For Cause.  Nothing in this Agreement shall be construed
to prevent the Board from terminating the Executive’s employment under this
Agreement for “Cause.”

“Cause” shall be defined as conduct of the Executive which is finally adjudged
to be knowingly fraudulent, deliberately dishonest or willful misconduct. The
Company’s Board of Directors, by majority vote, shall make the determination of
whether Cause exists, after providing the Executive with notice of the reasons
the Board believes Cause may exist and after giving the Executive the
opportunity to respond to the allegation that Cause exists.

In the event this Agreement is terminated by the Board for Cause, the Company
shall pay the Executive his Base Salary through the effective date of the
employment termination and the Executive shall immediately thereafter forfeit
all rights and benefits (other than vested benefits) he would otherwise have
been entitled to receive under this Agreement. The Company and the Executive
thereafter shall have no further obligations under this Agreement except as
provided in Article 9 herein.

6.6        Termination for Good Reason.  At any time during the term of this
Agreement, the Executive may terminate this Agreement for Good Reason (as
defined below) by giving the Board of Directors of the Company thirty
(30) calendar days written notice of intent to terminate, which notice sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such termination.

Upon the expiration of the thirty (30) day notice period, the Good Reason
termination shall become effective, and the Company shall pay and provide to the
Executive the benefits set forth in this Section 6.6 (or, in the event of
termination for Good Reason within the six (6) full calendar month period prior
to the

 

5



--------------------------------------------------------------------------------

effective date of a Change in Control, or within two (2) years following the
effective date of a Change in Control, the benefits set forth in Section 7.1
herein).

Good Reason shall mean, without the Executive’s express written consent, the
occurrence of any one or more of the following:

 

  (a) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an officer of the Company, or a
reduction or alteration in the nature or status of the Executive’s authorities,
duties, or responsibilities from those in effect during the immediately
preceding fiscal year;

 

  (b) Without the Executive’s consent, the Company’s requiring the Executive to
be based at a location which is at least fifty (50) miles further from the
Executive’s primary residence at the time such requirement is imposed than is
such residence from the Company’s office at which the Executive is primarily
rendering services at such time, except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
obligations as of the Effective Date;

 

  (c) A reduction by the Company in the Executive’s Base Salary as in effect on
the Effective Date, as provided in Section 4.1 herein, or as the same shall be
increased from time to time;

 

  (d) A material reduction in the Executive’s level of participation in any of
the Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Executive participates as of the Effective Date; provided, however, that
reductions in the levels of participation in any such plans shall not be deemed
to be “Good Reason” if the Executive’s reduced level of participation in each
such program remains substantially consistent with the average level of
participation of other executives who have positions commensurate with the
Executive’s position; or

 

  (e) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Section 10.1 herein.

Upon a termination of the Executive’s employment for Good Reason at any time
other than the six (6) full calendar month period prior to the effective date of
a Change in Control, or the two (2) years period following the effective date of
a Change in Control, the Executive shall be entitled to receive the same
payments and benefits as he is entitled to receive following an involuntary
termination of his employment by the Company without Cause, as specified in
Section 6.4 herein. The payment of Base Salary and pro rata Bonus shall be made
to the Executive within thirty (30) calendar days following the effective date
of employment termination. Upon a termination for Good Reason within the six
(6) full calendar month period prior to the effective date of a Change in
Control, or within the two (2) years following the effective date of a Change in
Control, the Executive shall be entitled to receive the payments and benefits
set forth in Section 7.1 herein in lieu of those set forth in this Section 6.6.

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not

 

6



--------------------------------------------------------------------------------

constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason herein.

Article 7. Change in Control

7.1        Employment Terminations in Connection with a Change in Control.  In
the event of a Qualifying Termination (as defined below) within six (6) full
calendar months prior to the effective date of a Change in Control, or within
two years following the effective date of a Change in Control, then in lieu of
all other benefits provided to the Executive under the provisions of this
Agreement (other than the first sentence of Section 4.4 herein and without
derogation of his rights to receive vested benefits under the Company’s Amended
l982 Long Term Incentive Plan and the plan or plans described in Section 4.3
herein), the Company shall pay to the Executive and provide him with the
following severance benefits (hereinafter referred to as the “Severance
Benefits”):

 

  (a) An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary rate in effect at any time up to and including the
effective date of termination;

 

  (b) An amount equal to three (3) times the greater of: (i) the Executive’s
average annual bonus earned over the three (3) fiscal years prior to the Change
in Control (whether or not deferred); or (ii) the Executive’s target bonus
established for the fiscal year in which the Executive’s effective date of
termination occurs;

 

  (c) An amount equal to the Executive’s unpaid Base Salary and accrued vacation
pay through the effective date of termination;

 

  (d) A continuation of the welfare benefits of medical insurance, dental
insurance, and life insurance for three (3) full years after the effective date
of termination. These benefits shall be provided to the Executive at the same
premium cost, and at the same coverage level, as in effect as of the Executive’s
effective date of termination. However, in the event the premium cost and/or
level of coverage shall change for all employees of the Company, the cost and/or
coverage level, likewise, shall change for the Executive in a corresponding
manner.

The continuation of these welfare benefits shall be discontinued prior to the
end of the three (3) year period in the event the Executive has available
substantially similar benefits from a subsequent employer, as determined by the
Company’s Board of Directors or the Board’s designee.

 

  (e) A lump-sum cash payment of the actuarial present value equivalent of the
aggregate benefits accrued by the Executive as of the effective date of
termination under the terms of any and all supplemental retirement plans in
which the Executive participates (subject to the provisions of the second
sentence of Section 4.4 herein). For this purpose, such benefits shall be
calculated under the assumption that the Executive’s employment continued
following the effective date of termination for three (3) full years (i.e.,
three (3) additional years of age and service credits shall be added); provided,
however, that for purposes of determining “final average pay” under such
programs, the Executive’s actual pay history as of the effective date of
termination shall be used.

 

7



--------------------------------------------------------------------------------

  (f) A lump-sum cash payment of the entire balance of the Executive’s
compensation which has been deferred under the Company’s nonqualified deferred
compensation plan(s) together with all interest that has been credited with
respect to such deferred compensation balance.

For purposes of this Article 7, a Qualifying Termination shall mean any
termination of the Executive’s employment other than: (1) by the Company for
Cause (as provided in Section 6.5 herein); (2) by reason of death, Disability
(as provided in Section 6.2 herein), or voluntary retirement; provided, however,
that a termination which qualifies as a retirement and which occurs within the
thirty (30) day period described in clause (3) of this Section 7.1 below will be
deemed to be a Qualifying Termination); or (3) by the Executive without Good
Reason (as provided in Section 6.6 herein, but specifically excluding voluntary
terminations within the period beginning on the first anniversary of the
effective date of the Change in Control and ending thirty (30) days after such
date—i.e., any voluntary termination by the Executive within such period shall
be deemed to be a Qualifying Termination).

7.2        Definition of “Change in Control.”

A Change in Control of the Company shall be deemed to have occurred as of the
first day any one or more of the following conditions shall have been satisfied:

 

  (a) Any individual, corporation (other than the Company), partnership, trust,
association, pool, syndicate, or any other entity or any group of persons acting
in concert becomes the beneficial owner, as that concept is defined in Rule
13d-3 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, of securities of the Company possessing twenty percent
(20%) or more of the voting power for the election of directors of the Company;

 

  (b) There shall be consummated any consolidation, merger, or other business
combination involving the Company or the securities of the Company in which
holders of voting securities of the Company immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of the Company (or, if the Company does not survive such transaction,
voting securities of the corporation surviving such transaction) having less
than sixty percent (60%) of the total voting power in an election of directors
of the Company (or such other surviving corporation);

 

  (c) During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the directors of the Company cease for any
reason to constitute at least a majority thereof unless the election, or the
nomination for election by the Company’s shareholders, of each new director of
the Company was approved by a vote of at least two-thirds (2/3) of the directors
of the Company then still in office who were directors of the Company at the
beginning of any such period; or

 

  (d) There shall be consummated any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company (on a consolidated basis) to a
party which is not controlled by or under common control with the Company.

 

8



--------------------------------------------------------------------------------

7.3        Excise Tax Equalization Payment.  In the event that the Executive
becomes entitled to Severance Benefits or any other payment or benefit under
this Agreement, or under any other agreement with or plan of the Company (in the
aggregate, the “Total Payments”), if any of the Total Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), the Company shall pay to the
Executive in cash an additional amount (the “Gross-Up Payment”) such that the
net amount retained by the Executive after deduction of any Excise Tax upon the
Total Payments and any Federal, state and local income tax and Excise Tax upon
the Gross-Up Payment provided for by this Section 7.3 (including FICA and FUTA),
shall be equal to the Total Payments. Such payment shall be made by the Company
to the Executive as soon as practical following the effective date of
termination, but in no event beyond thirty (30) days from such date.

7.4        Tax Computation.  For purposes of determining whether any of the
Total Payments will be subject to the Excise Tax and the amounts of such Excise
Tax:

 

  (a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any person
(which shall have the meaning set forth in Section 3(a)(9) of the Securities
Exchange Act of 1934, including a “group” as defined in Section 13(d) therein)
whose actions result in a Change in Control of the Company or any person
affiliated with the Company or such persons) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel as supported by
the Company’s independent auditors and acceptable to the Executive, such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or unless such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

  (b) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of: (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (a) above); and

 

  (c) The value of any noncash benefits or any deferred payment or benefit shall
be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay Federal income taxes at the highest marginal rate of
Federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the effective
date of termination, net of the maximum reduction in Federal income taxes which
could be obtained from deduction of such state and local taxes.

 

9



--------------------------------------------------------------------------------

7.5        Subsequent Recalculation.  In the event the Internal Revenue Service
adjusts the computation of the Company under Section 7.4 herein so that the
Executive did not receive the greatest net benefit, the Company shall reimburse
the Executive for the full amount necessary to make the Executive whole, plus a
market rate of interest, as determined by the Committee.

Article 8. Outplacement Assistance

Following a Qualifying Termination (as defined in Section 7.1 herein) the
Executive shall be reimbursed by the Company for the costs of all outplacement
services obtained by the Executive; provided, however, that the total
reimbursement shall be limited to an amount equal to fifteen percent (15%) of
the Executive’s Base Salary as of the effective date of termination.

Article 9. Noncompetition

9.1        Prohibition on Competition.  Without the prior written consent of the
Company, during the term of this Agreement, and for twelve (12) months following
the expiration or other termination of this Agreement the Executive shall not,
as an employee or an officer, engage directly or indirectly in any business or
enterprise which is “in competition” with the Company or its successors or
assigns. For purposes of this Agreement, a business or enterprise will be deemed
to be “in competition” if it is engaged in any significant business activity of
the Company or its subsidiaries within the state (or states, if changed from
time to time) within which, during the two (2) years immediately preceding such
termination of employment, the Executive has been principally engaged in
business for the Company or its subsidiaries.

However the Executive shall be allowed to purchase and hold for investment less
than three percent (3%) of the shares of any corporation whose shares are
regularly traded on a national securities exchange or in the over-the-counter
market.

9.2        Disclosure of Information.  The Executive recognizes that he has
access to and knowledge of certain confidential and proprietary information of
the Company which is essential to the performance of his duties under this
Agreement. The Executive will not, during or after the term of his employment by
the Company, in whole or in part, disclose such information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever,
nor shall he make use of any such information for his own purposes.

9.3        Covenants Regarding Other Employees.  During the term of this
Agreement, and for a period of twenty four (24) months following the expiration
of this Agreement, the Executive agrees not to attempt to induce any employee of
the Company to terminate his or her employment with the Company, to accept
employment with any competitor of the Company, or to interfere in a similar
manner with the business of the Company.

Article 10. Assignment

10.1      Assignment by Company.  This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes for the “Company” under the terms of this Agreement. As used in
this Agreement, the term “successor” shall mean any person, firm, corporation,
or business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets

 

10



--------------------------------------------------------------------------------

or the business of the Company. Notwithstanding such assignment, the Company
shall remain, with such successor, jointly and severally liable for all its
obligations hereunder.

Failure of the Company to obtain the agreement of any successor to be bound by
the terms of this Agreement prior to the effectiveness of any such succession
shall be a breach of this Agreement, and shall immediately entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled in the event of a termination of employment for Good
Reason within two (2) years after a Change in Control, as provided in Article 7
herein. Except as herein provided, this Agreement may not otherwise be assigned
by the Company.

10.2      Assignment by Executive.  The services to be provided by the Executive
to the Company hereunder are personal to the Executive, and the Executive’s
duties may not be assigned by the Executive; provided, however that this
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, and administrators, successors,
heirs, distributees, devisees, and legatees. If the Executive dies while any
amounts payable to the Executive hereunder remain outstanding, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, in the
absence of such designee, to the Executive’s estate.

Article 11. Dispute Resolution and Notice

11.1      Dispute Resolution.  The Executive shall have the right and option to
elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or by arbitration.

If arbitration is selected, such proceeding shall be conducted before a panel of
three (3) arbitrators sitting in a location selected by the Executive within
fifty (50) miles from the location of his principal place of employment, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrators in any court
having competent jurisdiction.

11.2      Notice.  Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company or, in the case of the Company, at its principal
offices.

Article 12. Miscellaneous

12.1      Entire Agreement.  This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto. Without limiting the generality of the foregoing sentence, this
Agreement completely replaces and supersedes any and all prior employment
agreements entered into by and between the Company and the Executive, and all
amendments thereto, in their entirety.

12.2      Modification.  This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

 

11



--------------------------------------------------------------------------------

12.3      Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

12.4      Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

12.5      Tax Withholding.  The Company may withhold from any benefits payable
under this Agreement all Federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

12.6      Beneficiaries.  The Executive may designate one or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Agreement. Such designation must be in the form of a signed
writing acceptable to the Board or the Board’s designee. The Executive may make
or change such designation at any time.

12.7      Payment Obligation Absolute.  The Company’s obligation to make the
payments and the arrangement provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Executive or anyone else. All
amounts payable by the Company hereunder shall be paid without notice or demand.
Each and every payment made hereunder by the Company shall be final, and the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 7.1(d) herein.

12.8      Contractual Rights to Benefits.  This Agreement establishes and vests
in the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

12.9      Payment of Legal Fees.  To the extent permitted by law, the Company
shall pay all legal fees, costs of arbitration and litigation, prejudgment
interest, and other expenses incurred in good faith by the Executive as a result
of the Company’s refusal to provide the benefits to which the Executive becomes
entitled under this Agreement, or as a result of the Company’s contesting the
validity, enforceability, or interpretation of this Agreement, or as a result of
any conflict between the parties pertaining to this Agreement.

 

12



--------------------------------------------------------------------------------

Article 13. Governing Law

To the extent not preempted by Federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the state of
Missouri.

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement,
pursuant to Compensation Committee approval and ratification by the Board of
Directors, as of the Effective Date.

 

Boatmen’s Bancshares, Inc.     Executive:   By:  

/s/[authorized officer]

   

/s/        Gregory L. Curl

 

 

13